Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 17  are  rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Chen (Pat# 8,258,777).
As to claim 1,  Chen discloses a device  as shown in figure 1 comprising: a first oscillator comprising a first inductor-capacitor (L1C1) tank circuit, said first oscillator to generate first sustained oscillations at a first resonant frequency determined by said first LC tank circuit, wherein a first inductor of said first LC tank circuit has a first default inductance; and a second oscillator comprising a second LC tank circuit (L2C2) , said second oscillator to generate second sustained oscillations at a second resonant frequency determined by said second LC tank circuit, wherein a second inductor of said second LC tank circuit has a second default inductance; and a frequency comparison block (125) coupled to receive each of said first sustained oscillations and wherein, when a metal is in proximity to one of said first inductor and said second inductor,
the corresponding one of said first default inductance and said second default inductance changes, thereby changing the frequency of the corresponding one of said first sustained oscillations and said second sustained oscillations from said first resonant frequency and second resonant frequency  respectively, wherein said frequency comparison block is designed to perform a comparison of the frequencies of said second sustained oscillations and said first sustained oscillations to determine a change in a corresponding one of said first default inductance and said second default inductance.  said second sustained oscillations, wherein, when a metal  is in proximity to one of said first inductor and said second inductor, the corresponding one of said first default inductance and said second default inductance changes, thereby changing the frequency of the corresponding one of said first sustained oscillations and said second sustained oscillations from said first resonant frequency and second resonant frequency respectively, wherein said frequency comparison block is designed to perform a comparison of the frequencies of said second sustained oscillations and said first sustained oscillations to determine a change in a corresponding one of said first default inductance and said second default inductance(see column 4 ,line 29 to column 5, lines 34).
	As to claim 17, the apparatus as mentioned in claim 1 performs the method steps of the instant claim 17.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3,11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (Pat# 8,258,777).
	As to claim 2, Chen discloses a device as mentioned in claim 1 but does not teach  wherein said frequency comparison block is designed to perform said
comparison by obtaining a ratio of said frequencies of said second sustained oscillations and said first sustained oscillations. However, it would have been obvious and well-known for one of ordinary skill in the art to use  the comparator of Chen to obtain a ratio of said frequencies of said second sustained oscillations and said first sustained oscillations since it is an alternative way to obtain the difference between two different frequencies.
As to claim 3, Chen discloses a device as mentioned in claim 1 but does not teach  a third oscillator comprising a third LC tank circuit, said third oscillator to generate third sustained oscillations at a third resonant frequency, wherein a third inductor of said third LC tank circuit has a third default inductance, wherein said frequency comparison block is coupled to receive said third sustained oscillations, wherein, when said metal is in proximity to said third inductor said third default inductance changes, thereby changing the frequency of said third sustained oscillations from said third resonant frequency, wherein said frequency comparison block is designed to perform another comparison of the frequencies of said third sustained oscillations and said first sustained oscillations by obtaining a ratio of said frequencies of said third sustained oscillations and said first sustained oscillations to determine a change in said third default inductance.  However,  it would have been obvious  before the effective filing date of the claimed invention to provide a third LC tank circuit for the purpose of improving  the detection of the metal at different location/position.  Furthermore, the action of  providing a third LC tank circuit similar as the first and second LC tank circuit is considered as duplication of parts has no patentable significance, therefore  it is considered as an obvious choice  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
As to claim 11, Chen discloses a device as mentioned in claim 1 with the frequency comparison block is designed to perform said comparison by obtaining a difference between the frequencies of said first sustained oscillations and said second sustained oscillations but does not mention about when said difference 1s positive, the metal is in proximity to said first inductor, and when said difference is negative, the metal is in proximity to said second inductor. However, it would have been obvious and well-known for one of ordinary skill in the art to consider that when the first sustained oscillation signal is greater than the second sustained oscillation signal (positive difference), the metal has to be in proximity of the first inductor (L1) and when the second  sustained oscillation signal is greater than the first  sustained oscillation signal (negative difference), the metal has to be in proximity of the second inductor (L2).
As to claim 14, Chen discloses a device as mentioned in claim 1 but does not teach “wherein each of said first oscillator and said second oscillator further comprises a corresponding amplifier configured in positive feedback mode to generate as an output said first sustained oscillations and said second sustained oscillations respectively”. However, would have been obvious and well-known before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide amplifiers to the oscillators (L1C1 and L2,C2) in the device of Chen for the purpose of amplifying the output signals of  both said first and second sustained oscillations in a positive feedback mode. 
Claims 4-10,12-13 and 15-16 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not disclose  the frequency comparison block comprises:a first frequency counter coupled to receive said second sustained oscillations, and to obtain a
first measured count of a number of cycles of said second sustained oscillations occurring in a count window, wherein said first measured count equals a first default count when inductances of said first inductor and said second inductor respectively equal said first default inductance and said second default inductance, but deviates from said first default count when the inductance of the corresponding one of said first inductor and said second inductor changes respectively from of said frequencies of said third sustained oscillations and said first sustained oscillations to determine a change in said third default inductance. said first default inductance and said second default inductance; a frequency divider coupled to receive said first sustained oscillations, and to divide the frequency of said first sustained oscillations to generate said count window, said frequency divider being coupled to said first frequency counter to indicate said count window to said first frequency counter; and a logic block coupled to receive said first measured count, said logic block to obtain a first count difference between said first measured count and said first default count, and to determine said change in the corresponding one of said first default inductance and said second default inductance based on said first count difference as recited in claim 4 and in combined with other claimed elements as recited in claim 1. Claims 5,7-10 and 15-16 depend from objected claim 4, they are also allowed accordingly.
The prior art does not disclose rectilinear motion and a rotational motion proximal to said device, wherein motion of said surface sequentially causes a change in each one of said first default inductance and said second default inductance, wherein said frequency comparison block is designed to determine a speed of the corresponding one of said rectilinear motion and said rotational motion by computing a time difference between occurrences of said change in each one of said first default inductance and said second default inductance as recited in claim 6 and in combined with other claimed elements as recited in claim 1.
The prior art does not teach  a first default inductance is equal to said second default
inductance, wherein said first resonant frequency is equal to said second resonant frequency,
wherein said comparison enables said frequency comparison block to determine a change in
inductance of any of said first inductor and said second inductor caused by factors other than
environmental conditions in which said device operates as recited in claim 12. Claim 13 depends from objected claim 12, it is also objected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Yonezawa et al (Pat# 10,156,643) disclose Fluid Flow Rate Measuring Device And Water Meter.
Shanan (Pat# 9,214,895) discloses  Oscillator With Primary And Secondary LC Circuits.
Kondo et al (PG-Pub# 20130220028) disclose FLUID FLOW RATE MEASURING DEVICE AND WATER METER.
Fusare (Pat# 9,945,695) disclose Proximity sensor.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH P NGUYEN whose telephone number is (571)272-1964. The examiner can normally be reached M-F 6:10am-3:40pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Phan Huy can be reached on  571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 
at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINH P NGUYEN/Primary Examiner, Art Unit 2858